Order granting motion to vacate notices of examination of defendants before trial reversed on the law, with ten dollars costs and disbursements, and motion denied, save in the following particulars. As to the examination of defendant corporation, plaintiff waives the proposed examination as to the matters set out in subdivision 4 of the notice. We are also of opinion that plaintiff is not entitled to examine the defendant corporation or the individual defendant to show that plaintiff was ready, willing and able to perform. Kelly, P. J., Rich, Jayeox, Manning and Kelby, JJ., concur. Settle order on notice.